SENTENCIA
Evaluados los planteamientos y argumentos de las partes contenidos en los alegatos que radicaron —a la luz de un aná-lisis de la exposición narrativa de la prueba y la evidencia documental admitida en evidencia a nivel de instancia— se *396modifica la sentencia dictada por el Tribunal Superior, Sala de Caguas (Caso Civil Núm. CS-81-1371), en cuanto a impo-ner responsabilidad total al Estado Libre Asociado de Puerto Rico por el accidente a que se contrae la demanda radicada. A esos efectos, se modifica —por criterio mayoritario de los señores jueces que comparten la anteriormente descrita posi-ción— la referida sentencia concluyéndose y determinándose que el occiso Ángel P. Báez Báez fue negligente en un setenta (70%) por ciento y el Estado Libre Asociado en un treinta (30%) por ciento.
Al computar las cuantías finales, el tribunal de instancia deberá tomar en consideración y aplicar las deducciones que sean procedentes conforme la See. 8 de la Ley de Protección Social por Accidentes de Automóviles (Ley Núm. 138 de 26 de junio de 1968, según enmendada, 9 L.P.R.A. see. 2058), y la doctrina establecida en Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324 (1977), y Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757 (1978).
Así modificada, se confirma.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente a la cual se unen los Jueces Aso-ciados Señores Hernández Denton y Alonso Alonso. El Juez Asociado Señor Rebollo López emitió opinión concurrente y disidente. El Juez Asociado Señor Ortiz concurre con la sen-tencia en cuanto a la imposición de responsabilidad al Estado Libre Asociado de Puerto Rico, siendo del criterio que éste fue el único negligente. El Juez Asociado Señor Hernández Den-ton emitió voto particular. La Juez Asociada Señora Naveira de Rodón emitió opinión disidente a la cual se une el Juez Presidente Señor Pons Núñez.
(Fdo.) Bruno Cortés Trigo Secretario General